IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40851

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 320
                                                 )
        Plaintiff-Respondent,                    )     Filed: January 13, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CODY ORIN PANGLE,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
        Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the First Judicial District, State of Idaho,
        Kootenai County. Hon. John P. Luster, District Judge.

        Order relinquishing jurisdiction and executing a reduced unified sentence of five
        years, with a minimum period of confinement of one year, for aggravated battery,
        affirmed.

        Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
        Cody Orin Pangle pled guilty to aggravated battery. Idaho Code §§ 18-903, 18-907(b).
The district court sentenced Pangle to a unified term of five years, with a minimum period of
confinement of two years and retained jurisdiction. Following the period of retained jurisdiction,
the district court relinquished jurisdiction and sua sponte reduced the determinate portion of
Pangle’s original sentence from two years to one year. Pangle appeals asserting that the district
court abused its discretion by failing to further reduce his sentence upon relinquishing
jurisdiction.




                                                1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, the district court’s order relinquishing jurisdiction and directing execution of
Pangle’s reduced sentence is affirmed.




                                                     2